F I L E D
                                                               United States Court of Appeals
                                                                       Tenth Circuit
                    UNITED STATES CO URT O F APPEALS
                                                                       July 27, 2006
                                 TENTH CIRCUIT                     Elisabeth A. Shumaker
                                                                       Clerk of Court


 NEILA J. BR OOKS,

               Plaintiff-Appellant,                      No. 05-1467
          v.                                         District of Colorado
 SUPERVALU, IN C.,                           (D.C. No. 04-CV -00336-OES-CB S)

               Defendant-Appellee.



                                      OR DER *


Before M U RPH Y, SE YM OU R, and M cCO NNELL, Circuit Judges.


      Plaintiff-appellant Neila J. Brooks appeals the magistrate judge’s order

granting summary judgment in favor of defendant-appellee Supervalu, Inc.

(Supervalu) on M s. Brooks’s age and sex discrimination claims. 29 U.S.C. §§

621-634 (age discrimination); 42 U.S.C. § 2000e-16 (sex discrimination). 1




      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination
of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order is not binding
precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel.
      1
        By consent of the parties, a United States M agistrate Judge exercised
jurisdiction over the case below.
Because we find that the magistrate judge erred in enlarging the time for filing a

notice of appeal, we dismiss the appeal for lack of jurisdiction.

      “[A]n appellate court acquires jurisdiction of an appeal only upon the

timely filing of a notice of appeal, and this requirement is mandatory and

jurisdictional.” Certain Underwriters at Lloyds of London v. Evans, 896 F.2d

1255, 1256 (10th Cir. 1990) (citing United States v. Robinson, 361 U.S. 220

(1960)). The magistrate judge’s final judgment was filed on July 13, 2005. The

thirty-day deadline for filing a notice of appeal was August 12, 2005. See Fed. R.

App. P. 4(a)(1)(A). M s. Brooks filed a timely Rule 4(a)(5) motion for extension

of time on August 9, 2005. 2 On August 31, 2005, the magistrate judge granted

the motion and allowed for an extension of time until September 20, 2005. Under

FRAP 4(a)(5)(C), however, an extension may only “exceed 30 days after the

prescribed time or 10 days after the date w hen the order granting the motion is

entered, whichever is later.” The later date in this case was September 11, 2005,

and the magistrate judge’s extension thus exceeded the limits set by the Federal

Rules of Appellate Procedure.

      Even with the impermissible extension of time, however, M s. Brooks still

did not file her appeal before September 20, 2005. On September 16, 2005, she

filed an untimely Rule 4(a)(5) motion requesting an additional six-week



      2
      For unexplained reasons, M s. Brooks filed three identical Rule 4(a)(5)
motions on August 8 and 9, 2005. The district court ruled only on one.

                                         -2-
extension. The magistrate judge denied the motion, finding the request excessive,

but nonetheless extended her filing deadline to October 17, 2005. M s. Brooks

then filed her notice of appeal on that date.

      As this Court has held, FRAP 26(b)(1) “expressly prohibits extensions of

time for filing notice of appeal beyond the time limits set out in [Rule 4].”

Evans, 896 F.2d at 1257. The magistrate judge thus lacked the authority to grant

an extension beyond September 11, 2005, let alone to grant a second extension of

time. M s. Brooks’s notice of appeal was thus untimely. Because this Court lacks

jurisdiction over M s. Brooks’s appeal, we must dismiss it without reviewing the

merits of her claims. See Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 93-

96 (1998); see also Gooch v. Skelly Oil Co., 493 F.2d 366, 367 (10th Cir. 1974).

      The appeal is DISM ISSED for lack of jurisdiction.

                                                Entered for the Court,

                                                M ichael W . M cConnell
                                                Circuit Judge




                                          -3-